Citation Nr: 1201673	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The  issue of entitlement to service connection for spina bifida for the Veteran's son has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is claiming that he currently experiences peripheral neuropathy as a result of his active duty including exposure to herbicides.  The Veteran's service in Vietnam has been confirmed and his exposure to herbicides as a result of such service is conceded.  

In several statements submitted by the Veteran, he has reported that a Dr. K.W.R. has indicated that the Veteran has peripheral neuropathy which could be linked to the Veteran's active duty service including exposure to herbicides.  There is some indication of this opinion on file, but it does not appear that all records are requested, nor has the physician set forth the medical basis for his opinion.  The Veteran should be directed to obtain, to the extent possible, a written statement with supporting rationale from the physician which links current peripheral neuropathy to the Veteran's active duty service including exposure to herbicides.  Records of all treatment should be requested.

The Veteran has not been afforded a VA examination in connection with his claim.  The Board notes there is competent evidence of the current diagnosis of polyneuropathy and an allegation that the disorder is linked to the Veteran's active duty service and, as set out above, some evidence from a physician that the disorder may be linked to active duty.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the Veteran should be scheduled for a VA examination to determine the etiology of his reported peripheral neuropathy.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for peripheral neuropathy since his discharge.  After securing any necessary release, the RO/AMC should obtain any records identified by the Veteran which are not duplicates of those already contained in the claims file.  Regardless of the Veteran's response, all outstanding VA medical records should be obtained to the extent possible.  Records requested should include all records from Dr. R., who has provided some statements for the record.

2.  Inform the Veteran that he should obtain, to the extent possible, a written statement with supporting rationale from Dr. K.W.R., which links peripheral neuropathy to the Veteran's active duty service including herbicide exposure.  Specifically, the medical basis for any opinion entered should be requested.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination at a VA facility in a location consistent with his current address to determine the nature, extent and etiology of any peripheral neuropathy found on examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy which was incurred in or aggravated by the Veteran's active duty service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy which is secondary to his exposure to herbicides.  Inform the examiner that the Veteran's exposure to herbicides is confirmed.  A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If the claim of entitlement to service connection for peripheral neuropathy remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



